Citation Nr: 0526640	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In July 2003, the veteran requested a Travel Board hearing.  
In October 2003, the veteran cancelled his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  This includes notifying the 
veteran what specific evidence VA will secure on his behalf, 
and what specific evidence he personally must submit.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A thorough review of the veteran's claims file indicates that 
he has not been informed of the VCAA, nor was any 
correspondence sent informing him of the type of information 
and evidence necessary to support a claim for an increased 
rating for post-traumatic stress disorder, nor was he 
informed what specific evidence VA would secure and what 
specific evidence he was required to secure.  Hence, 
additional development is necessary in order to meet VA's 
duty to notify the veteran in obtaining evidence.

Additionally, the Board notes that the most recent VA 
examination was conducted in April 2002.  The Board is of the 
opinion that a contemporaneous VA examination is warranted in 
order to adjudicate the veteran's claim.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims files 
and ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2004).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is to obtain the veteran's 
records since January 2003 from the 
Clarksburg VAMC.  Appellant should be 
asked to identify any other psychiatric 
treatment recently rendered.  As needed, 
his assistance in obtaining other records 
identified should be solicited as 
indicated.

3.  The RO is to schedule the veteran for 
a VA psychiatric examination to determine 
the current level of impairment due to the 
service-connected PTSD.  The examination 
should include psychological testing.  The 
veteran's claims file should be made 
available for review by the examiner.  All 
clinical findings should be reported in 
detail.  A Global Assessment of 
Functioning score should be set out and 
explained.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

